          Case 6:20-cr-00433-AA         Document 26       Filed 09/24/20      Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       EUGENE DIVISION


UNITED STATES OF AMERICA                              6:20-cr-00433-AA

               v.
                                                       INFORMATION
MARK DANA MCKIBBIN,
                                                      21 U.S.C. §§ 841(a)(1), (b)(1)(A)
               Defendant.                             (viii), and 846

                                                      Forfeiture Allegation



                      THE UNITED STATES ATTORNEY CHARGES:


                                          COUNT 1
             (Conspiracy to Possess with Intent to Distribute Methamphetamine)
                       (21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846)

        From on or about October 26 to November 16, 2018, in the District of Oregon, defendant

MARK DANA MCKIBBIN, did knowingly combine, conspire, and confederate with others to

distribute, and possess with intent to distribute, 50 grams or more of methamphetamine, a

Schedule II controlled substance;

        In violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(viii), and 846.

/////

/////

Information                                                                                     Page 1
                                                                                        Revised April 2018
          Case 6:20-cr-00433-AA         Document 26       Filed 09/24/20     Page 2 of 2




                                 FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant MARK DANA MCKIBBIN shall

forfeit to the United States, pursuant to 21 U.S.C. § 853, any property constituting, or derived

from, proceeds obtained, directly or indirectly, as a result of the aforesaid violation and any

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of said violation.


Dated: September 24, 2020

                                                      Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ Joseph H Huynh__________
                                                      JOSEPH H. HUYNH
                                                      Assistant United States Attorney




Information                                                                                     Page 2
